TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00641-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00642-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00643-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00742-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00743-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00744-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00745-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00746-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00747-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00748-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00749-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00750-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00751-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00752-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00753-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00754-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00755-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00756-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00757-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00758-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00759-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00760-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00761-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00762-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00763-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00764-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00765-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00766-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00767-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00768-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00769-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00770-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00771-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00772-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00773-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00774-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00775-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00776-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00777-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00778-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00779-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00780-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00781-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00782-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00783-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00784-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 27, 2013



                                     NO. 03-11-00785-CV


                          Vista Medical Center Hospital, Appellant

                                               v.

                         Texas Mutual Insurance Company, Appellee




        APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
         AFFIRMED IN PART; REVERSED AND RENDERED IN PART;
     REVERSED AND REMANDED IN PART ON MOTION FOR REHEARING --
                   OPINION BY JUSTICE PEMBERTON




This cause was heard on the transcript of the record and arguments of the parties. We conclude

that the district court erred in part. We therefore order that the motion for rehearing filed by

appellee, Texas Mutual Insurance Company is overruled; that that the opinion and judgment

dated June 6, 2013, are withdrawn; and that the portion of the district court’s judgment awarding

monetary relief to Texas Mutual is reversed and we render judgment that Texas Mutual take

nothing on that claim.    We find no error in the remainder of the judgment reversing the

administrative order and remanding Vista’s claims for stop-loss reimbursement to the Division

for further proceedings and we therefore order the remainder of the judgment affirmed. We
remand Texas Mutual’s remaining alternative constitutional and statutory claims to the district

court for further proceedings consistent with our opinion.

               We order that each party pay the costs of the appeal incurred by that party, both

in this Court and the court below.

               We further order that this decision be certified below for observance.




                                                2